DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cooling water" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the thickness t1" and “the thickness t2” in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “in turn” in line 21 which is unclear as to what in turn means. 
Claim 1 recites the limitation "the total surface area of said first fins is smaller than the total surface area of said second fins” in line 23.  There is insufficient antecedent basis for this limitation in the claim since a total surface area was not previously recited.
Claim 2 recites the limitation "the first surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the thickness direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the heat energy" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 recites the limitation "the structure defined in claim 1" in lines 1.  There is insufficient antecedent basis for this limitation in the claim since A water cooling head with sparse and dense fins are defined in claim 1 and not a structure.
Claim 14 recites the limitation "the outside" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-13 are rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US Publication No.: 2017/0231115 hereinafter “Kobayashi”).
With respect to claim 1, Kobayashi discloses a water cooling head with sparse and dense fins (Fig. 1), comprising: a main body (2), a chamber is formed inside said main body (Fig. 3, chamber inside 2 where fines are located), said main body has a first plate and a second plate (Fig. 1D, top and bottom plate of 2), said first plate and said second plate are opposite to each other (top and bottom), said chamber is located between said first plate and said second plate (Fig. 1d, chamber between plates of 2), said main body forms an inlet channel (Fig. 1a, inlet channel from 1 and 2a) and an outlet channel (Fig. 1a, outlet channel for 3 at 2b), said inlet channel and said outlet channel communicate with said chamber respectively (Fig. 1a), so that the cooling water flows into said chamber through said inlet channel (Para 0065), and leaves said chamber through said outlet channel (3); a first fin set (5), said first fin set is arranged in said chamber, said first fin set comprises several first fins spaced apart (Fig. 3, fins 5 are spaced apart), and said first fin set is connected to said first plate (Fig. 1E, 5 is connected to both top and bottom plates), so as to absorb and guide the heat energy of said first plate, said first fins divide said chamber to form several first channels (Fig. 1e, channels between 5); and a second fin set (Fig. 3, fins 4), said second fin set is arranged in said chamber (Fig. 3), said second fin set comprises several second fins spaced apart (several fins 4 spaced apart), and said second fin set is connected to said first plate (Fig. 1D, fins 4 connected to both top and bottom plates), so as to absorb and guide the heat energy of said first plate, said second fins divide said chamber to form several second channels (Fig. 1D, multiple channels between fins 4); and wherein said first fin set is adjacent to said inlet channel (Fig. 3, 5 is adjacent to inlet 1), said second fin set is located between said first fin set and said outlet channel (Fig. 1A, fins 4 are between 5 and outlet 2b to 3), said chamber forms a communication region between said first fin set and said second fin set (Fig. 3, region between 5 and 4), the communication region communicates with said first channels and said second channels (Fig. 3), so that the cooling water flows into said chamber through said inlet channel, and leaves said chamber through said first channels (Fig. 3), the communication region, said second channels and said outlet channel in turn (Fig. 2); the thickness t1 of said first fin is larger than the thickness t2 of said second fin (Fig. 3, thickness of fin 5 is larger than thickness of fin 4, can also be seen in figs 1D and 1E), and the total surface area of said first fins is smaller than the total surface area of said second fins (Fig. 2 and 3, total surface area of fin 5 is smaller than total surface area of fin 4).
It is noted that the phrases “so as to absorb and guide the heat energy of said first plate” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 2, Kobayashi discloses the water cooling head with sparse and dense fins defined in claim 1 as discussed above. Kobayashi also discloses wherein one side of said first plate facing said chamber is the first surface (Figs. 1D-1E, inner surface of top plate), said first fin set and said second fin set closely contact said first surface respectively (Figs. 1D-1E, fins 4 and 5 contact top inner surface), said first plate has a heat absorption side (Fig. 1D, top plate connected to 30), the heat absorption side and said first surface are opposite to each other in the thickness direction of said first plate (Figs. 1D-1E), so that said first plate contacts a heat source through the heat absorption side (30), and transfers the heat energy of the heat source to said first fin set and said second fin set (Para 0039-0040).
With respect to claim 3, Kobayashi discloses the water cooling head with sparse and dense fins defined in claim 1 as discussed above. Kobayashi also discloses wherein the total volume of said first channels is defined as XV 1, the total volume of said second channels is XV2, and XV1 is close or equal to XV2, so that the cooling water passes through said first fin set and said second fin set smoothly (Figs. 1-3, the volume of the first channel is close to the volume of XV2. The broad term of “close” does not define how close is close and therefore meets the limitation since 1 mile away is close compared to 500 miles etc).
With respect to claims 7-9, Kobayashi discloses the water cooling head with sparse and dense fins defined in claims 1-3 as discussed above. Kobayashi also discloses wherein the width W1 of said first channels is larger than the width W2 of said second channels (Fig. 3, width between 5 is larger than width between 4), the quantity of said first fins is smaller than the quantity of said second fins (Fig. 3, 2 fins of 5 and 7 fins of 4).
With respect to claim 13, Kobayashi discloses the water cooling head with sparse and dense fins defined in claim 1 as discussed above. Kobayashi also discloses wherein said second plate has a heat release side (Fig. 2, side that’s on 20), one side of said second plate facing said chamber is said second surface (Figs. 1D-1E, bottom inner surface of 2), the heat release side and said second surface are opposite to each other in the thickness direction of said second plate (Figs. 1D-1E), said first fins and said second fins prop said second surface respectively, so that said first fins and said second fins transfer heat energy to said second plate respectively, and the heat energy is released to the outside through the heat release side (Figs. 1D-1E, fins 4 and 5 are in contact with the bottom surface of 2 and are capable of the intended use limitation of transferring heat from 30 onto 20).
It is noted that the phrases “so that said first fins and said second fins transfer heat energy to said second plate respectively, and the heat energy is released to the outside through the heat release side” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 14, Kobayashi discloses the water cooling head with sparse and dense fins defined in claim 1 as discussed above. Kobayashi also discloses wherein said second plate has a heat release side (Figs. 1D-2, bottom side of 2), one side of said second plate facing said chamber is said second surface (Figs. 1D-1E, bottom inner surface), the heat release side and said second surface are opposite to each other in the thickness direction of said second plate (Figs. 1D-1E), said first fins and said second fins are connected to said second surface respectively (Figs. 1D-1E), so that said first fins and said second fins transfer heat energy to said second plate respectively, and the heat energy is released to the outside through the heat release side (Figs. 1D-1E, fins 4 and 5 are capable of releasing heat from 30 to the outside).
With respect to claim 15, Kobayashi discloses the water cooling head with sparse and dense fins defined in claim 1 as discussed above. Kobayashi also discloses wherein said main body has a first pipe (1) and a second pipe (3), said inlet channel extends to said first pipe (Fig. 2), said outlet channel extends to said second pipe (Fig. 2).
Allowable Subject Matter
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763